DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the amendments filed on 03/04/2021. The amendments filed on 03/04/2021 have been entered. Accordingly Claims 1-8,10-11,13,15,17, 20 and 22 are pending. Claim 22 is new. The previous rejections of claims 1-8,10-11,13,15,17 and 20 have been withdrawn in light of Applicant’s amendments and remarks in the claim set filed 03/04/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8, 10-11, 13, 15, 17, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Millett et. al. (U.S. 20140180087, June 26, 2014) (hereinafter, “Millett”) in view of Hoctor (U.S. 20050154299, July 14, 2005)(hereinafter, “Hoctor”) and Hoseit  et. al. (20140275844, September 18, 2014)(hereinafter, “Hoseit”).
Regarding Claim 1, Millett teaches: An intravascular device (Figs.1A and 2-5B; [0032]), comprising: 
a flexible elongate member having a proximal portion and a distal portion (flexible elongate member, Fig. 2, element 202; [0047-0048]);
and a first sensor assembly of a first array of capacitive micromachined ultrasonic transducers (CMUTs) disposed at the distal portion of the flexible elongate member ( Fig.1A an IVUS catheter with one or more sensors as a phased-array transducer [0035]; “…sensors 304, 306, and 308 include IVUS transducers. In that regard, the sensors may include piezoelectric micromachine ultrasound transducers (PMUTs), capacitive micromachined ultrasound transducers (CMUT), piezoelectric transducers (PZTs), and/or combination thereof.” [0054]);
wherein the first array of CMUTs is operable as at least two different sensor types, wherein the at least two different sensor types are selected from the group consisting of a pressure sensor, a flow sensor, and an imaging sensor ( Millett teaches the different sensors and combinations; “…sensors 204, 206, 208, 210, and 212 correspond to sensing modalities such as flow, optical flow, IVUS, photoacoustic IVUS, FL-IVUS, pressure, optical pressure, fractional flow reserve (FFR) determination, coronary flow reserve (CFR) determination, OCT, transesophageal echocardiography, image-guided therapy, other suitable modalities, and/or combinations thereof. In an exemplary embodiment, sensors 204 and 208 are IVUS ultrasound transceivers, sensors 206 and 210 are fluid flow sensors, and sensor 212 is a pressure sensor.” [0048]; “The elongate member 502 is substantially similar to those disclosed with reference of FIGS. 2-4. In that regard, the elongate member incorporates sensors 506 (including sensors 506a-d) in the distal end of the elongate member 502. The sensors 506 correspond to one or more sensing modalities such as flow, optical flow, IVUS, photoacoustic IVUS, FL-IVUS, 
and wherein the first array of CMUTs is configured to: 
wherein the first intravascular data type comprise two different modalities slected from the group consisting of: intravascular pressure measurement,  intravascular flow measurement or intravascular imaging (“…sensors 204, 206, 208, 210, and 212 correspond to sensing modalities such as flow, optical flow, IVUS, photoacoustic IVUS, FL-IVUS, pressure, optical pressure, fractional flow reserve (FFR) determination, coronary flow reserve (CFR) determination, OCT, transesophageal echocardiography, image-guided therapy, other suitable modalities, and/or combinations thereof. In an exemplary embodiment, sensors 204 and 208 are IVUS ultrasound transceivers, sensors 206 and 210 are fluid flow sensors, and sensor 212 is a pressure sensor.” [0048]; “The elongate member 502 is substantially similar to those disclosed with reference of FIGS. 2-4. In that regard, the elongate member incorporates sensors 506 (including sensors 506a-d) in the distal end of the elongate member 502. The sensors 506 correspond to one or more sensing modalities such as flow, optical flow, IVUS, photoacoustic IVUS, FL-IVUS, pressure, optical pressure, FFR determination, CFR determination, OCT, transesophageal echocardiography, image-guided therapy, and/or other suitable modalities.” [0061]).
With regards to limitation: at a first time, obtain data corresponding to a first intravascular data type and at a second time, obtain data corresponding to a different, second intravascular data type, Millett further teaches: (“…in some embodiments, the sensor data is time-division multiplexed…” [0060]; “…the sensors 506 include pressure sensors, and a series of FFR determinations are taken along the length of the member 502. In the example, the data indicates multiple plaque stenoses (e.g., structures 510 and 512). Therefore, an FFR ratio is calculated to determine the combined effect using a proximal sensor proximal to all of the plaques and a distal sensor distal to all of the plaques (e.g., sensor 506a and 506d).” [0066]; 
Millett does not explicitly state that the at least two different sensors are CMUT on the array selected from the group consisting of intravascular pressure measuring, intravascular flow measuring and intravascular imaging and is silent with regards to the data obtained at different times.
	Hoctor in the field of ultrasound systems teaches a CMUT patch array configured to obtain two types of data, B-mode and M-mode [0066-0067].  The data is acquired by interleaving the acquisitions at different rates that are repeated until the desired width of the mode is covered [0068]. Examiner notes since the data acquired through interleaving, different sequential time sequences are used that are switched for one mode then the other, two data are therefore being acquired at several different times, thus meeting the limitations of acquiring two data at two different times.
	Hoseit in the field of intravascular devices teaches a multiple modality intravascular device configured to collect physiological data such as flow and pressure [0033]. “In such an instance, the intravascular device 108 has both a pressure sensor and a flow sensor disposed in such a way to gather data from within patient 112. As another example, the intravascular device 108 is capable of multi-modality image sensing in some instances, such as both IVUS and intravascular photoacoustic (IVPA) sensing, or IVUS and OCT, and/or other combinations. In some embodiments of medical system 100, intravascular device 108 is an intravascular physiology device and the intravascular device 110 is an intravascular imaging device. The intravascular device 100 may be a rotational intravascular imaging device or a solid-state (non-rotational) intravascular imaging device. In yet other embodiments, both intravascular devices 108 and 110 are intravascular imaging devices. In such embodiments, intravascular device 108 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Millett such that at least two of the different sensors are CMUT on the array selected from the group consisting of intravascular pressure measuring, intravascular flow measuring and intravascular imaging, obtaining data at different times as taught in the combination of Hoctor and Hoseit for the benefits of small reconfigurable elements with broader bandwidths (Hoctor, [0057][0061]) “…to acquire and interpret human biological physiology and morphological information and to coordinate treatment of various conditions.” (Hosiet, [0029]).
Regarding Claim 2, references Millett, Hoctor and Hosiet substantially teach the claim limitations as noted above.
Millett further teaches: wherein the first sensor assembly is disposed in an annular configuration around the flexible elongate member (Sensors depicted in Fig. 5A, elements 506, are annularly configured around the elongate member, element 502. [0061]).
Regarding Claim 3, references Millett, Hoctor and Hosiet substantially teach the claim limitations as noted above.
Millett further teaches: wherein the first sensor assembly is disposed in at least one of a side-looking or forward-looking orientation (“…sensors 506 such as IVUS transducers or OCT transceivers are used to take cross-sectional or forward-looking views of the vessel 504 along the length of the elongate member 502.” [0066]).
6, references Millett, Hoctor and Hosiet substantially teach the claim limitations as noted above.
Millett further teaches: wherein the flexible elongate member comprises a guide wire or a catheter (Millett discloses the elongate member including guide wires or catheters in [0047] and [0049].).
Regarding Claim 7, references Millett, Hoctor and Hosiet substantially teach the claim limitations as noted above.
Millett further teaches: wherein the first sensor assembly is arranged in a planar or non-planar configuration (Millett in Fig. 5A shows the sensor assembly arranged in a non-planar configuration since the sensors 506 and 506a-d are wrapped around the elongate member, element 502. [0061]).
Regarding Claim 8, the combination of references Millett, Hoctor and Hosiet substantially teach the claim limitations as noted above.
Regarding the disclosed claim limitation: wherein different portions of the first array of CMUTS are operable as the at least two different sensor types.
Millett further teaches the different sensors and combinations (“…sensors 204, 206, 208, 210, and 212 correspond to sensing modalities such as flow, optical flow, IVUS, photoacoustic IVUS, FL-IVUS, pressure, optical pressure, fractional flow reserve (FFR) determination, coronary flow reserve (CFR) determination, OCT, transesophageal echocardiography, image-guided therapy, other suitable modalities, and/or combinations thereof. In an exemplary embodiment, sensors 204 and 208 are IVUS ultrasound transceivers, sensors 206 and 210 are fluid flow sensors, and sensor 212 is a pressure sensor.” [0048]; “The elongate member 502 is substantially similar to those disclosed with reference of FIGS. 2-4. In that regard, the elongate member incorporates sensors 506 (including sensors 506a-d) in the distal end of the elongate member 502. The sensors 506 correspond to one or more sensing modalities such as flow, optical flow, IVUS, photoacoustic IVUS, FL-IVUS, pressure, optical pressure, FFR 
Millet does not explicitly state that the different sensors are operable on portions of the CMUT of the array.
Hoctor in the field of ultrasound systems teaches a CMUT patch array configured to obtain two types of data, B-mode and M-mode [0066-0067]. The CMUT can be grouped into different sizes and shapes of electrically connected cells that are each independently controlled [0058-0066].  The data is acquired by interleaving the acquisitions at different rates that are repeated until the desired width of the mode is covered [0068]. 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Millet such that the different sensors are operable on portions of the CMUT of the array as taught in Hoctor for the benefits of small reconfigurable elements with broader bandwidths (Hoctor, [0057][0061]).
Regarding Claim 10, references Millett, Hoctor and Hosiet substantially teach the claim limitations as noted above.
Millett further teaches: An intravascular system (Figs. 1A-1C show intravascular system in various applications. [0031]), comprising:
a computing device in communication with the intravascular device and configured to receive the data corresponding to the different intravascular data types obtained by the first array of CMUTs (Millett further teaches a computer system with hardware and software capabilities included in the system and capable of receiving obtained data, [0032].),
wherein the computing device is configured to control the first array of CMUTs to cycle through the at least two different operations (“…sensors 204, 206, 208, 210, and 212 correspond to sensing modalities such as flow, optical flow, IVUS, photoacoustic IVUS, FL-IVUS, pressure, optical pressure, fractional flow reserve (FFR) determination, coronary flow reserve (CFR) determination, OCT, transesophageal echocardiography, image-guided therapy, 
With regards to limitation: at a first time, obtain data corresponding to a first intravascular data type and at a second time, obtain data corresponding to a different, second intravascular data type, Millett further teaches: (“…in some embodiments, the sensor data is time-division multiplexed…” [0060]; “…the sensors 506 include pressure sensors, and a series of FFR determinations are taken along the length of the member 502. In the example, the data indicates multiple plaque stenoses (e.g., structures 510 and 512). Therefore, an FFR ratio is calculated to determine the combined effect using a proximal sensor proximal to all of the plaques and a distal sensor distal to all of the plaques (e.g., sensor 506a and 506d).” [0066]; 
Millett does not explicitly state that the at least two different sensors are CMUT on the array and is silent with regards to the data obtained at different times.
	Hoctor in the field of ultrasound systems teaches a CMUT patch array configured to obtain two types of data, B-mode and M-mode [0066-0067].  The data is acquired by interleaving the acquisitions at different rates that are repeated until the desired width of the mode is covered [0068]. Examiner notes since the data acquired through interleaving, different sequential time sequences are used that are switched for one mode then the other, two data are therefore being acquired at several different times, thus meeting the limitations of acquiring two data at two different times.
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Millett such that at least two of the different sensors are CMUT on the array obtaining data at different times as taught in Hoctor for the benefits of small reconfigurable elements with broader bandwidths (Hoctor, [0057][0061]).
Further, regarding the limitation “…the intravascular device according to claim 1” recited in Claim 10, is rejected under the same rationale presented above for Claim 1. 
Regarding Claim 11, the combination of references Millett, Hoctor and Hosiet substantially teach the claim limitations as noted above.
Regarding the disclosed claim limitation: wherein the first array of CMUTs are operable as the at least two different sensor types, Millett further teaches the different sensors and combinations (“…sensors 204, 206, 208, 210, and 212 correspond to sensing modalities such as flow, optical flow, IVUS, photoacoustic IVUS, FL-IVUS, pressure, optical pressure, fractional flow reserve (FFR) determination, coronary flow reserve (CFR) determination, OCT, 
Millett further teaches the computing device is configured to control the array of CMUTs to obtain pressure data, flow data or imaging data (“…the sensors 506 include pressure sensors, and a series of FFR determinations are taken along the length of the member 502. In the example, the data indicates multiple plaque stenoses (e.g., structures 510 and 512). Therefore, an FFR ratio is calculated to determine the combined effect using a proximal sensor proximal to all of the plaques and a distal sensor distal to all of the plaques (e.g., sensor 506a and 506d).” [0066]; “…the workflow components are configured to control the acquisition of medical sensing data such as by starting and stopping data collection at calculated times, displaying acquired and processed patient data, and facilitating the analysis of acquired patient data by a clinician.” [0094].)
Millet does not explicitly state that the different sensors are operable on portions of the CMUT of the array to obtain intravascular pressure data, intravascular flow data or intravascular imaging.
Hoctor in the field of ultrasound systems teaches a CMUT patch array configured to obtain two types of data, B-mode and M-mode [0066-0067]. The CMUT can be grouped into different sizes and shapes of electrically connected cells that are each independently controlled 
	Hoseit in the field of intravascular devices teaches a multiple modality intravascular device configured to collect physiological data such as flow and pressure [0033]. “In such an instance, the intravascular device 108 has both a pressure sensor and a flow sensor disposed in such a way to gather data from within patient 112. As another example, the intravascular device 108 is capable of multi-modality image sensing in some instances, such as both IVUS and intravascular photoacoustic (IVPA) sensing, or IVUS and OCT, and/or other combinations. In some embodiments of medical system 100, intravascular device 108 is an intravascular physiology device and the intravascular device 110 is an intravascular imaging device. The intravascular device 100 may be a rotational intravascular imaging device or a solid-state (non-rotational) intravascular imaging device. In yet other embodiments, both intravascular devices 108 and 110 are intravascular imaging devices. In such embodiments, intravascular device 108 may be a rotational IVUS device incorporating a piezoelectric micromachined ultrasound transducer (PMUT) or a traditional piezoceramic ultrasound transducer, and intravascular device 110 may be a non-rotational IVUS device, such as a solid-state IVUS device. In that regard, in some instances one or both of the intravascular devices 108 and 110 are IVUS imaging devices available from Volcano Corporation, such as the Eagle Eye.RTM. Platinum, Eagle Eye.RTM. Platinum ST, Eagle Eye.RTM. Gold, Revolution.RTM., Visions.RTM. PV, and/or other IVUS imaging devices.” [0033].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Millet such that the different sensors are operable on portions of the CMUT of the array to obtain intravascular pressure data, intravascular flow data or intravascular imaging as taught in the combination of Hoctor and Hoseit for the benefits of small reconfigurable elements with broader bandwidths (Hoctor, [0057][0061]) “…to acquire and 
Regarding Claim 13, references Millett, Hoctor and Hosiet substantially teach the claim limitations as noted above.
wherein the first array of CMUTs is operable as the at least two different sensor types at different times (“…sensors 204, 206, 208, 210, and 212 correspond to sensing modalities such as flow, optical flow, IVUS, photoacoustic IVUS, FL-IVUS, pressure, optical pressure, fractional flow reserve (FFR) determination, coronary flow reserve (CFR) determination, OCT, transesophageal echocardiography, image-guided therapy, other suitable modalities, and/or combinations thereof. In an exemplary embodiment, sensors 204 and 208 are IVUS ultrasound transceivers, sensors 206 and 210 are fluid flow sensors, and sensor 212 is a pressure sensor.” [0048]; “The elongate member 502 is substantially similar to those disclosed with reference of FIGS. 2-4. In that regard, the elongate member incorporates sensors 506 (including sensors 506a-d) in the distal end of the elongate member 502. The sensors 506 correspond to one or more sensing modalities such as flow, optical flow, IVUS, photoacoustic IVUS, FL-IVUS, pressure, optical pressure, FFR determination, CFR determination, OCT, transesophageal echocardiography, image-guided therapy, and/or other suitable modalities.” [0061]; “…the workflow components are configured to control the acquisition of medical sensing data such as by starting and stopping data collection at calculated times, displaying acquired and processed patient data, and facilitating the analysis of acquired patient data by a clinician.” [0094]),
With regards to the limitation: and wherein the computing device is configured to control the first array of CMUTs to obtain intravascular pressure data, intravascular flow data or intravascular imaging data at the respective different times, Millett teaches a computer system with hardware and software capabilities included in the system and capable of receiving obtained data, [0032]; “…the sensors 506 include pressure sensors, and a series of FFR determinations are taken along the length of the member 502. In the example, the data 
Millet does not explicitly state that the different sensors are operable on portions of the CMUT of the array to obtain intravascular pressure data, intravascular flow data or intravascular imaging.
Hoctor in the field of ultrasound systems teaches a CMUT patch array configured to obtain two types of data, B-mode and M-mode [0066-0067]. The CMUT can be grouped into different sizes and shapes of electrically connected cells that are each independently controlled [0058-0066].  The data is acquired by interleaving the acquisitions at different rates that are repeated until the desired width of the mode is covered [0068]. 
	Hoseit in the field of intravascular devices teaches a multiple modality intravascular device configured to collect physiological data such as flow and pressure [0033]. “In such an instance, the intravascular device 108 has both a pressure sensor and a flow sensor disposed in such a way to gather data from within patient 112. As another example, the intravascular device 108 is capable of multi-modality image sensing in some instances, such as both IVUS and intravascular photoacoustic (IVPA) sensing, or IVUS and OCT, and/or other combinations. In some embodiments of medical system 100, intravascular device 108 is an intravascular physiology device and the intravascular device 110 is an intravascular imaging device. The intravascular device 100 may be a rotational intravascular imaging device or a solid-state (non-rotational) intravascular imaging device. In yet other embodiments, both intravascular devices 108 and 110 are intravascular imaging devices. In such embodiments, intravascular device 108 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Millet such that the different sensors are operable on portions of the CMUT of the array to obtain intravascular pressure data, intravascular flow data or intravascular imaging as taught in the combination of Hoctor and Hoseit for the benefits of small reconfigurable elements with broader bandwidths (Hoctor, [0057][0061]) “…to acquire and interpret human biological physiology and morphological information and to coordinate treatment of various conditions.” (Hosiet, [0029]).
Regarding Claim 15, Millett teaches: A method of obtaining intravascular data (“…an enhanced system and method for user customization of the display of medical data in both dedicated imaging systems and multi-modality imaging systems. The systems and methods of the present disclosure provide a mechanism for user control over the acquisition, processing, and presentation of medical data in multi-sensor and multi-modality environments.” [0005-0006]), the method comprising: 
receiving, using a computing device, a capacitive micromachined ultrasonic transducers (CMUTs) of an array of CMUTS of a sensor assembly positioned at a distal portion of an intravascular device inserted into vasculature of a patient to obtain (Millett teaches a computer system with hardware and software capabilities included in the system and capable of receiving obtained data, [0032]; “sensors 304, 306, and 308 include IVUS transducers. In that regard, the sensors may include piezoelectric micromachine ultrasound transducers (PMUTs), capacitive 
With regards to limitation: at a first time, data corresponding to a first intravascular data type; controlling, using the computing device, the CMUT to obtain at a different, second time, data corresponding to a different, second intravascular data type, Millett further teaches: (“…in some embodiments, the sensor data is time-division multiplexed…” [0060]; “…the sensors 506 include pressure sensors, and a series of FFR determinations are taken along the length of the member 502. In the example, the data indicates multiple plaque stenoses (e.g., structures 510 and 512). Therefore, an FFR ratio is calculated to determine the combined effect using a proximal sensor proximal to all of the plaques and a distal sensor distal to all of the plaques (e.g., sensor 506a and 506d).” [0066]; “…the workflow components are configured to control the acquisition of medical sensing data such as by starting and stopping data collection at calculated times, displaying acquired and processed patient data, and facilitating the analysis of acquired patient data by a clinician.” [0094].)
wherein the first intravascular data type comprise two different modalities slected from the group consisting of: intravascular pressure measurement,  intravascular flow measurement or intravascular imaging (“…sensors 204, 206, 208, 210, and 212 correspond to sensing modalities such as flow, optical flow, IVUS, photoacoustic IVUS, FL-IVUS, pressure, optical 
processing, at the computing device, the data corresponding to the first intravascular data type and the data corresponding to the second intravascular data type (“The processing framework 900 includes various independent and dependent executable components that control the operation of the imaging system 101, including the acquisition, processing, and display of medical sensing data associated with one or more modalities. In general, the processing framework 900 of imaging system 101 is modular and extensible. That is, the framework 900 is comprised of independent software and/or hardware components (or extensions) respectively associated with different functions and medical sensing modalities.” [0083]);
and providing, from the computing device to a display in communication with the computing device, graphical representations of at least the data corresponding to the first intravascular data type and the data corresponding to the second intravascular data type for display (“…the bedside controller 118 is a touch screen controller that provides user controls and diagnostic images on a single surface. In alternative embodiments, however, the bedside controller 118 may include both a non-interactive display and separate controls such as physical  A main controller 120 in the control room 104 is also communicatively coupled to the imaging system 101 and, as shown in FIG. 1A, is adjacent to catheter lab 102. In the current embodiment, the main controller 120 is similar to the bedside controller 118 in that it includes a touch screen and is operable to display a multitude of GUI-based workflows corresponding to different medical sensing modalities via a UI framework service executing thereon.” [0037-0038]).
Millett does not explicitly state that the at least two different sensors are CMUT on the array selected from the group consisting of intravascular pressure measuring, intravascular flow measuring and intravascular imaging and is silent with regards to the data obtained at different times.
	Hoctor in the field of ultrasound systems teaches a CMUT patch array configured to obtain two types of data, B-mode and M-mode [0066-0067].  The data is acquired by interleaving the acquisitions at different rates that are repeated until the desired width of the mode is covered [0068]. Examiner notes since the data acquired through interleaving, different sequential time sequences are used that are switched for one mode then the other, two data are therefore being acquired at several different times, thus meeting the limitations of acquiring two data at two different times.
	Hoseit in the field of intravascular devices teaches a multiple modality intravascular device configured to collect physiological data such as flow and pressure [0033]. “In such an 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Millett such that at least two of the different sensors are CMUT on the array selected from the group consisting of intravascular pressure measuring, intravascular flow measuring and intravascular imaging, obtaining data at different times as taught in the combination of Hoctor and Hoseit for the benefits of small reconfigurable elements with broader bandwidths (Hoctor, [0057][0061]) “…to acquire and interpret human biological physiology and morphological information and to coordinate treatment of various conditions.” (Hosiet, [0029]).
Examiner further notes, Claim 15 is the intended usage of the intravascular device and system claims above.
17, the combination of references Millett, Hoctor and Hoseit substantially teach the claim limitations as noted above.
Regarding the disclosed claim limitation: wherein the first array of CMUTs are operable as the at least two different sensor types, Millett further teaches different sensors and combinations (“…sensors 204, 206, 208, 210, and 212 correspond to sensing modalities such as flow, optical flow, IVUS, photoacoustic IVUS, FL-IVUS, pressure, optical pressure, fractional flow reserve (FFR) determination, coronary flow reserve (CFR) determination, OCT, transesophageal echocardiography, image-guided therapy, other suitable modalities, and/or combinations thereof. In an exemplary embodiment, sensors 204 and 208 are IVUS ultrasound transceivers, sensors 206 and 210 are fluid flow sensors, and sensor 212 is a pressure sensor.” [0048]; “The elongate member 502 is substantially similar to those disclosed with reference of FIGS. 2-4. In that regard, the elongate member incorporates sensors 506 (including sensors 506a-d) in the distal end of the elongate member 502. The sensors 506 correspond to one or more sensing modalities such as flow, optical flow, IVUS, photoacoustic IVUS, FL-IVUS, pressure, optical pressure, FFR determination, CFR determination, OCT, transesophageal echocardiography, image-guided therapy, and/or other suitable modalities.” [0061]),
Millett further teaches the computing device is configured to control the array of CMUTs to obtain intravascular pressure data, intravascular flow data or intravascular imaging data (“…the sensors 506 include pressure sensors, and a series of FFR determinations are taken along the length of the member 502. In the example, the data indicates multiple plaque stenoses (e.g., structures 510 and 512). Therefore, an FFR ratio is calculated to determine the combined effect using a proximal sensor proximal to all of the plaques and a distal sensor distal to all of the plaques (e.g., sensor 506a and 506d).” [0066]; “…the workflow components are configured to control the acquisition of medical sensing data such as by starting and stopping data collection at calculated times, displaying acquired and processed patient data, and facilitating the analysis of acquired patient data by a clinician.” [0094].)

Millet does not explicitly state that the different sensors are operable on portions of the CMUT of the array to obtain intravascular pressure data, intravascular flow data or intravascular imaging.
Hoctor in the field of ultrasound systems teaches a CMUT patch array configured to obtain two types of data, B-mode and M-mode [0066-0067]. The CMUT can be grouped into different sizes and shapes of electrically connected cells that are each independently controlled [0058-0066].  The data is acquired by interleaving the acquisitions at different rates that are repeated until the desired width of the mode is covered [0068]. 
	Hoseit in the field of intravascular devices teaches a multiple modality intravascular device configured to collect physiological data such as flow and pressure [0033]. “In such an instance, the intravascular device 108 has both a pressure sensor and a flow sensor disposed in such a way to gather data from within patient 112. As another example, the intravascular device 108 is capable of multi-modality image sensing in some instances, such as both IVUS and intravascular photoacoustic (IVPA) sensing, or IVUS and OCT, and/or other combinations. In some embodiments of medical system 100, intravascular device 108 is an intravascular physiology device and the intravascular device 110 is an intravascular imaging device. The intravascular device 100 may be a rotational intravascular imaging device or a solid-state (non-rotational) intravascular imaging device. In yet other embodiments, both intravascular devices 108 and 110 are intravascular imaging devices. In such embodiments, intravascular device 108 may be a rotational IVUS device incorporating a piezoelectric micromachined ultrasound transducer (PMUT) or a traditional piezoceramic ultrasound transducer, and intravascular device 110 may be a non-rotational IVUS device, such as a solid-state IVUS device. In that regard, in some instances one or both of the intravascular devices 108 and 110 are IVUS imaging devices available from Volcano Corporation, such as the Eagle Eye.RTM. Platinum, 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Millet such that the different sensors are operable on portions of the CMUT of the array to obtain intravascular pressure data, intravascular flow data or intravascular imaging as taught in the combination of Hoctor and Hoseit for the benefits of small reconfigurable elements with broader bandwidths (Hoctor, [0057][0061]) “…to acquire and interpret human biological physiology and morphological information and to coordinate treatment of various conditions.” (Hosiet, [0029]).
Regarding Claim 20, references Millett, Hoctor and Hosiet substantially teach the claim limitations as noted above.
Millett teaches: wherein the array of CMUTs is operable as the at least two different sensor types at different times (“…sensors 204, 206, 208, 210, and 212 correspond to sensing modalities such as flow, optical flow, IVUS, photoacoustic IVUS, FL-IVUS, pressure, optical pressure, fractional flow reserve (FFR) determination, coronary flow reserve (CFR) determination, OCT, transesophageal echocardiography, image-guided therapy, other suitable modalities, and/or combinations thereof. In an exemplary embodiment, sensors 204 and 208 are IVUS ultrasound transceivers, sensors 206 and 210 are fluid flow sensors, and sensor 212 is a pressure sensor.” [0048]; “The elongate member 502 is substantially similar to those disclosed with reference of FIGS. 2-4. In that regard, the elongate member incorporates sensors 506 (including sensors 506a-d) in the distal end of the elongate member 502. The sensors 506 correspond to one or more sensing modalities such as flow, optical flow, IVUS, photoacoustic IVUS, FL-IVUS, pressure, optical pressure, FFR determination, CFR determination, OCT, transesophageal echocardiography, image-guided therapy, and/or other suitable modalities.” [0061]; “…in some embodiments, the sensor data is time-division multiplexed…” [0060]; “…the sensors 506 include pressure sensors, and a series of FFR determinations are taken along the 
With regards to the limitation wherein the method further comprises: controlling the array of CMUTs to obtain intravascular pressure data, intravascular flow data or intravascular imaging data at the respective different times, Millet teaches a computer system with hardware and software capabilities included in the system and capable of receiving obtained data, [0032]; “…the sensors 506 include pressure sensors, and a series of FFR determinations are taken along the length of the member 502. In the example, the data indicates multiple plaque stenoses (e.g., structures 510 and 512). Therefore, an FFR ratio is calculated to determine the combined effect using a proximal sensor proximal to all of the plaques and a distal sensor distal to all of the plaques (e.g., sensor 506a and 506d).” [0066]; “…the workflow components are configured to control the acquisition of medical sensing data such as by starting and stopping data collection at calculated times, displaying acquired and processed patient data, and facilitating the analysis of acquired patient data by a clinician.” [0094].
Millett does not explicitly state that the at least two different sensors are CMUT on the array to obtain intravascular pressure data, intravascular flow data or intravascular imaging data at the respective different times.
Hoctor in the field of ultrasound systems teaches a CMUT patch array configured to obtain two types of data, B-mode and M-mode [0066-0067]. The CMUT can be grouped into different sizes and shapes of electrically connected cells that are each independently controlled [0058-0066].  The data is acquired by interleaving the acquisitions at different rates that are repeated until the desired width of the mode is covered [0068]. 
	Hoseit in the field of intravascular devices teaches a multiple modality intravascular device configured to collect physiological data such as flow and pressure [0033]. “In such an 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Millet such that the at least two different sensors are CMUT on the array to obtain intravascular pressure data, intravascular flow data or intravascular imaging data at the respective different times as taught in the combination of Hoctor and Hoseit for the benefits of small reconfigurable elements with broader bandwidths (Hoctor, [0057][0061]) “…to acquire and interpret human biological physiology and morphological information and to coordinate treatment of various conditions.” (Hosiet, [0029]).
	Regarding Claim 22, references Millett, Hoctor and Hosiet substantially teach the claim limitations as noted above.


Wherein the sensor assembly is disposed at the distal portion of the flexible elongate member ( Fig.1A an IVUS catheter with one or more sensors as a phased-array transducer [0035]; “…sensors 304, 306, and 308 include IVUS transducers. In that regard, the sensors may include piezoelectric micromachine ultrasound transducers (PMUTs), capacitive micromachined ultrasound transducers (CMUT), piezoelectric transducers (PZTs), and/or combination thereof.” [0054]).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Millett, Hoctor, Hosiet and Degertekin (U.S. 20140236017, August, 21, 2014)(hereinafter, “Degertekin”). 
Regarding Claim 4, references Millett, Hoctor and Hosiet substantially teach the claim limitations as noted above.
Millett is silent regarding the limitation: further comprising: a second sensor assembly comprising a second array of CMUTs.
Degertekin in the field of intravascular imaging and pressure sensing system and method teaches a system comprising up to four CMUT imaging arrays disposed on silicon chips, [0017].
Therefore it would be obvious to one of ordinary skill in the art before the effective filing time of the invention to modify Millett to further comprise a second sensor array comprising a second array of CMUTs as taught in Degertekin resulting in an energy efficient, reduced cost and procedure time system (Degertekin, [0043] and [0049]).
Regarding Claim 5, the combination of references Millett, Hoctor, Hosiet and Degertekin substantially teach the claim limitations as noted above.
Examiner notes, for this claim the first sensor assembly in Millett is considered to be disposed on forward-looking orientation.).
Millett is silent regarding the limitation: and wherein the second sensor assembly is disposed in the other of the side-looking or forward-looking orientation.
Degertekin in the field of intravascular imaging and pressure sensing system and method further teaches: a side-looking intravascular ultrasound (IVUS) in Figs. 2-3a; [0053-0054]. 
Therefore it would be obvious to one of ordinary skill in the art before the effective filing time of the invention to modify Millett to have the second sensor assembly be disposed in side-looking orientation as taught in Degertekin for inspecting the inside surfaces of vessels or tissues immediately surrounding the vessel (Degertekin, [0005]).

Response to Arguments
Applicant’s arguments regarding the pending claims are moot in view of the new grounds of rejections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAL FARAG whose telephone number is (571)270-3432.  The examiner can normally be reached on 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/JONATHAN CWERN/Primary Examiner, Art Unit 3793